— Defendant has appealed from an order of the Albany Special Term of the Supreme Court, denying its motion to dismiss the complaint for failure to state facts sufficient to constitute a cause of action. The action is to recover a credit for the return of certain books which plaintiff had purchased from defendant upon a consignment basis. The complaint alleged an offer and acceptance. The defendant delivered the books. The plaintiff paid therefor and later offered to return those which had been unsold and which defendant refused to accept. The complaint states a good cause of action. Order unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.